Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about March 8, 1999, which, upon a fact-finding determination of permanent neglect, terminated respondents’ parental rights to the subject child, committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, and, insofar as appealed from, made no provision for postadoption contact between respondents and the child, unanimously affirmed, without costs.
While postadoption contact is permitted in the context of a surrender agreement pursuant to Social Services Law § 383-c, it remains that “open adoption” is not a dispositional option in the context of a termination proceeding pursuant to Social Services Law § 384-b (see Matter of Gregory B., 74 NY2d 77, 91; Matter of Jacob, 86 NY2d 651, 667). Accordingly, Family Court properly refused to consider it. Concur — Mazzarelli, J.P., Andrias, Buckley and Sullivan, JJ.